FILED
                            NOT FOR PUBLICATION                               JUN 03 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT BLUE,                                      No. 12-17394

              Plaintiff - Appellant,              D.C. No. 3:11-cv-00010-LRH-
                                                  VPC
  v.

HOWARD SKOLNIK; et al.,                           MEMORANDUM *

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                  Edward C. Reed, Senior District Judge, Presiding

                              Submitted May 28, 2013 **

Before: O’SCANNLAIN, W. FLETCHER, and CALLAHAN, Circuit Judges.

       Plaintiff Robert Blue appeals pro se the district court’s denial of his request

for preliminary injunctive relief against defendant prison officials. We have

jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Our sole inquiry is whether the district court abused its discretion in denying

preliminary injunctive relief, and we conclude the district court did not abuse its

discretion. Winter v. Natural Resources Defense Council, 555 U.S. 7, 24 (2008)

(listing factors for district court to consider); Sports Form, Inc. v. United Press

Int’l, 686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review).

      AFFIRMED.




                                                                                      2